DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-10-2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer, filed on 08-10-2022, is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,629,418 and U.S. Patent No. 10,376,018 and U.S. Patent No. 11,219,276 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

    PNG
    media_image1.png
    573
    854
    media_image1.png
    Greyscale

Claim 24 is rejected because it recites limitations “the first and second inelastic portions are only coupled by elastic portions of the footwear upper”. The limitations do not have any support in the specification therefore, it is failing to comply with the written description requirement. As much applicant’s fig 1, reproduced above, shows that the inelastic portions are connect at least by the lace cable and also by the member 130.
Any remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is rejected because it recites limitations “the first and second inelastic portions are only coupled by elastic portions of the footwear upper”. It is not clear how the these portion are only coupled by elastic portions of the footwear upper since they also be coupled by the lace guide. For the express purpose of an examination on the merits, this limitation is interpreted at “the elastic portion stay in between of the inelastic portions”.
Claim 25 is rejected because it recites limitations “the first portion of the shoe upper” and “the second portion of the shoe upper”. There is insufficient antecedent basis for this limitation in the claim. For the express purpose of an examination on the merits, this limitation is interpreted at “the first and second elastic portion of the footwear upper” which discloses in claim 24.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, and 11-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selbiger (4,817,303) in view of Chou (6,427,361).
Regarding claim 1, Selbiger teaches a footwear assembly comprising: 
a footwear upper including a toe box portion, a medial side, a lateral side, and a heel portion, the medial side and the lateral side each extending proximally from the toe box portion to the heel portion (fig 2); 
a lace cable (fig 2, member 46) with a first end anchored along a distal outside portion of the medial side and a second end anchored along a distal outside portion of the lateral side; 
a plurality of lace guides (fig 2, members 44a and 44b) distributed along the medial side and the lateral side, each lace guide of the plurality of lace guides adapted to receive a length of the lace cable, wherein the lace cable extends through each of the plurality of lace guides to form a pattern along each of the medial side and lateral side of the footwear upper (fig 2); 
a medial proximal lace guide routing the lace cable from the pattern formed by a medial portion of the plurality of lace guides (fig 2, member 44a, col 4, lines 52-69);
a lateral proximal lace guide to route the lace cable out of the position allowing the lace cable to engage into the pattern formed by a lateral portion of the plurality of lace guides (fig 2, member 44b, col 4, lines 52-69); and
a first elastic portion extending between first and second lace guides of the plurality of lace guides (fig 1, member 30a); 
a first inelastic portion extending along an upper side of the first elastic portion (fig 1, member 24); and a second inelastic portion extending along a lower side of the first elastic portion (fig 1, member 32a); wherein: 
a first of the plurality of lace guides is positioned on the first inelastic portion (fig 1, member 44a on top); 
a second of the plurality of lace guides is positioned on the second inelastic portion (fig 1, member 44a on bottom); and 
the first inelastic portion and the second inelastic portion are inelastically uncoupled from each other at least proximate a heel portion end of the upper (fig 2, col 5, lines 3-15). 
Selbiger does not teach a lacing engine engage into a lace cable and disposed within a midsole portion.
Chou teaches a tightening device (fig 1, member 3) engage into a lace cable (fig 1, member 2) and disposed within a midsole portion (fig 1, member 31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the lacing engine disposing within a midsole portion, as taught by Chou, into Selbiger shoe in order to have a variable ratio control shoe with automatic tying and untying shoelace (Chou, abstract) without any discomfort for a user since the engine is hidden within the midsole.
Regarding claim 4, the modified shoe Selbiger-Chou discloses a second elastic portion (Selbiger, fig 1, member 30b) extending between third and fourth lace guides of the plurality of lace guides (Selbiger, fig 2, members 44b).  
Regarding claim 5, the modified shoe Selbiger-Chou discloses the first elastic portion comprises a portion of the footwear upper (Selbiger, figs 1-5).  
Regarding claim 6, the modified shoe Selbiger-Chou discloses the first lace guide and the second lace guide form first and second guide paths, respectively, that extend in anterior-posterior directions parallel to each other (fig 2 of Selbiger shows that the lace path goes from toe to heel).  
Regarding claim 7, Selbiger teaches a footwear assembly comprising: 
a footwear upper including a toe box portion, a medial side, a lateral side, and a heel portion, the medial side and the lateral side each extending proximally from the toe box portion to the heel portion (fig 2); 
a lace cable (fig 2, member 46) with a first end anchored along a distal outside portion of the medial side and a second end anchored along a distal outside portion of the lateral side; 
a plurality of lace guides (fig 2, members 44a and 44b) distributed along the medial side and the lateral side, each lace guide of the plurality of lace guides adapted to receive a length of the lace cable, wherein the lace cable extends through each of the plurality of lace guides to form a pattern along each of the medial side and lateral side of the footwear upper (fig 2); 
a medial proximal lace guide routing the lace cable from the pattern formed by a medial portion of the plurality of lace guides (fig 2, member 44a, col 4, lines 52-69);
a lateral proximal lace guide to route the lace cable out of the position allowing the lace cable to engage into the pattern formed by a lateral portion of the plurality of lace guides (fig 2, member 44b, col 4, lines 52-69); and
a first elastic portion extending between first and second lace guides of the plurality of lace guides (fig 1, member 30a); 
wherein the each of the plurality of lace guides comprises a guide path configured to allow the lace cable to slide therethrough in an anterior-posterior direction (fig 2 shows that the lace path goes from toe to heel).  
Selbiger does not teach a lacing engine engage into a lace cable and disposed within a midsole portion.
Chou teaches a tightening device (fig 1, member 3) engage into a lace cable (fig 1, member 2) and disposed within a midsole portion (fig 1, member 31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the lacing engine disposing within a midsole portion, as taught by Chou, into Selbiger shoe in order to have a variable ratio control shoe with automatic tying and untying shoelace (Chou, abstract) without any discomfort for a user since the engine is hidden within the midsole.
Regarding claim 11, the modified shoe Selbiger-Chou discloses the first elastic portion can be opened or expanded to permit access to an interior space within the footwear upper (Selbiger, col 5, lines 3-15).
Regarding claim 12, Selbiger teaches a footwear assembly comprising: 
a sole structure (fig 1, members 16 and 18); 
a footwear upper defining a toe box portion, a medial side, a lateral side, and a heel portion, the footwear upper connected to the sole structure to form an interior space for receiving a foot, the footwear upper forming a collar to permit access to the interior space (fig 2); 
a lacing system comprising: a lace cable having medial and lateral ends anchored to the footwear upper and a middle portion passing through the lacing engine  (fig 2, member 46); and 

    PNG
    media_image2.png
    525
    905
    media_image2.png
    Greyscale

a plurality of lace guides for routing the lace cable along the footwear upper between the medial and lateral ends (fig 2, members 44a and 44b);
an elastic member (fig 2, member 30a) coupled to the footwear assembly a first inelastic portion (fig 1, member 24) extending along an upper side of the first elastic portion; and a second inelastic portion (fig 1, member 32a) extending along a lower side of the first elastic portion (fig 2, member 44a on bottom); wherein: 
a first of the plurality of lace guides (fig 2, member 44a on top) is positioned on the first inelastic portion; 
a second of the plurality of lace guides (fig 2, member 44a on bottom) is positioned on the second inelastic portion; 
the lace cable extends through the first lace guide in a first direction that is substantially parallel to a surface of the footwear upper; and the lace cable and extends through the second lace guide in a second direction that is substantially parallel to the first direction (fig 1 annotated above shows that the lace cable is parallel to the footwear upper (i.e. never across)).  
Selbiger does not teach a tightening device disposed proximate the sole structure.
Chou teaches a tightening device (fig 1, member 3) disposed proximate the sole structure.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add a tightening device disposed proximate the sole structure, as taught by Chou, into Selbiger shoe in order to have a variable ratio control shoe with automatic tying and untying shoelace (Chou, abstract).
Regarding claim 13, the modified shoe system Selbiger-Chou discloses the elastic portion is configured to stretch after the lacing engine has tightened the lace cable (Selbiger, figs 1-5, members 30a and 30b, col 4, lines 16-22).
Regarding claim 14, the modified shoe system Selbiger-Chou discloses the elastic portion is stretchable relative to other portions of the footwear upper (Selbiger, figs 1-5, members 30a and 30b, col 4, lines 16-22).
Regarding claim 15, the modified shoe system Selbiger-Chou discloses the elastic portion is configured to widen the collar (Selbiger, fig 4, members 30a and 30b, col 4, lines 16-22, the members are stretch which must cause the collar bigger).
Regarding claim 16, the modified shoe system Selbiger-Chou discloses the elastic portion connects the first and second inelastic portions such that the first and second inelastic portions are uncoupled via inelastic material (Selbiger, fig 1).
Regarding claim 17, the modified shoe system Selbiger-Chou discloses the first and second lace guides are located on medial (Selbiger, fig 1) or lateral portions of the heel portion.  
Regarding claim 18, the modified shoe system Selbiger-Chou discloses the first and second lace guides are located on the medial side (Selbiger, fig 1) or the lateral side of the footwear upper.  
Regarding claim 19, the modified shoe system Selbiger-Chou discloses the first and second lace guides comprise loops of material (Fig 1 of Selbiger shows the lace guides making a completed circle (i.e. loop)) attached to the footwear upper configured to receive the lace cable in anterior-posterior directions (Fig 1 of Selbiger shows the lace cable extending toe to heel).  
Regarding claim 20, the modified shoe system Selbiger-Chou discloses the first inelastic portion connects a first lace guide of the plurality of lace guides to a first portion of the footwear upper (Selbiger, fig 1).  
Regarding claim 21, the modified shoe system Selbiger-Chou discloses the first lace guide is located on either the medial or lateral side of the footwear upper and the first portion of the shoe upper is located on the heel portion (Selbiger, fig 1).  
Regarding claim 22, the modified shoe system Selbiger-Chou discloses the first lace guide and the first portion of the shoe upper are located on either the medial (fig 1) or lateral side of the footwear upper, and the first portion of the shoe upper is located at a throat of the footwear upper (fig 1, near to member 34).  
Regarding claim 23, the modified shoe system Selbiger-Chou discloses the first and second lace guides comprise loops of material attached to the footwear upper (Fig 1 of Selbiger shows the lace guides making a completed circle (i.e. loop)).  
Regarding claim 24, the modified shoe system Selbiger-Chou discloses the elastic portion connects the first and second inelastic portions of the footwear upper such that the first and second inelastic portions are only coupled by elastic portions of the footwear upper (fig 1, member 24, 30a, and 32a).  
Regarding claim 25, the modified shoe system Selbiger-Chou discloses the first portion of the shoe upper comprises the lateral side and the second portion of the shoe upper comprises the medial side, wherein the elastic portion spans the heel portion (fig 1 annotated above shows that the elastic portion spans a portion of the heel area).  
Regarding claim 26, the modified shoe system Selbiger-Chou discloses the first portion of the shoe upper comprises the lateral side and the second portion of the shoe upper comprises the medial side, wherein the elastic portion spans a throat portion of the footwear upper (fig 1 annotated above shows that the elastic portion spans a portion of the throat area). 
Regarding claim 27, the modified shoe system Selbiger-Chou discloses a plurality of elastic portions incorporated into the lacing system (fig 2, members 30a and 30b).
Allowable Subject Matter
Claims 2-3 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art in record discloses the first elastic portion extends (i.e. connect) between the medial proximal and lateral proximal, or extends to foot opening at a posterior most end of the footwear upper, or another inelastic portion sandwich between and uncoupled to the first and second inelastic portions.
Response to Arguments
Applicant’s arguments, dated 08-10-2022, with respect to the specification objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 08-10-2022, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 08-10-2022, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that the prior art does not teach the amended limitations of claims 1-27. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been addressed as analyzed above.
Argument 2: applicant argues that the prior art does not teach the inelastic couple only elastically coupled. However the examiner respectfully disagrees since applicant structure have more connection between the inelastic than just elastically coupled as claimed. The issue has been addressed as analyzed above. 
Argument 3: applicant argues that the prior art does not teach the lace guide directions are substantially parallel to a surface of the footwear upper and themselves. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been addressed as analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732